

113 S2828 ES: Ukraine Freedom Support Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS2d SessionS. 2828IN THE SENATE OF THE UNITED STATESAN ACTTo impose sanctions with respect to the Russian Federation, to provide additional assistance to
			 Ukraine, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Ukraine Freedom Support Act of 2014.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Statement of policy regarding Ukraine.Sec. 4. Sanctions relating to the defense and energy sectors of the Russian Federation.Sec. 5. Sanctions on Russian and other foreign financial institutions.Sec. 6. Increased military assistance for the Government of Ukraine.Sec. 7. Expanded nonmilitary assistance for Ukraine.Sec. 8. Expanded broadcasting in countries of the former Soviet Union.Sec. 9. Support for Russian democracy and civil society organizations.Sec. 10. Report on non-compliance by the Russian Federation of its obligations under the INF
			 Treaty.Sec. 11. Rule of construction.2.DefinitionsIn this Act:(1)Account; correspondent account; payable-through accountThe terms account, correspondent account, and payable-through account have the meanings given those terms in section 5318A of title 31, United States Code.(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the
			 Senate; and(B)the Committee on Foreign Affairs and the Committee on Financial Services of the House of
			 Representatives.(3)Defense article; defense service; trainingThe terms defense article, defense service, and training have the meanings given those terms in section 47 of the Arms Export Control Act (22 U.S.C. 2794).(4)Financial institutionThe term financial institution means a financial institution specified in subparagraph (A), (B), (C), (D), (E), (F), (G), (H),
			 (I), (J), (M), or (Y) of section 5312(a)(2) of title 31, United States
			 Code.(5)Foreign financial institutionThe term foreign financial institution has the meaning given that term in section 561.308 of title 31, Code of Federal Regulations (or
			 any corresponding similar regulation or ruling).(6)Foreign personThe term foreign person means any individual or entity that is not a United States citizen, a permanent resident alien, or
			 an entity organized under the laws of the United States or any
			 jurisdiction within the United States.(7)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge,
			 or should have known, of the conduct, the circumstance, or the result.(8)Russian personThe term Russian person means—(A)an individual who is a citizen or national of the Russian Federation; or(B)an entity organized under the laws of the Russian Federation.(9)Special Russian crude oil projectThe term special Russian crude oil project means a project intended to extract crude oil from—(A)the exclusive economic zone of the Russian Federation in waters more than 500 feet deep;(B)Russian Arctic offshore locations; or(C)shale formations located in the Russian Federation.3.Statement of policy regarding UkraineIt is the policy of the United States to further assist the Government of Ukraine in restoring its
			 sovereignty and territorial integrity to deter the Government of the
			 Russian Federation from further destabilizing and invading Ukraine and
			 other independent countries in Central and Eastern Europe, the Caucasus,
			 and Central Asia.  That
			 policy shall be carried into effect, among other things, through a
			 comprehensive effort, in coordination with allies and partners of the
			 United States where appropriate, that includes economic sanctions,
			 diplomacy, assistance for the people of Ukraine, and the provision of
			 military capabilities to the Government of Ukraine that will enhance the
			 ability of that Government to defend itself and to restore its sovereignty
			 and territorial integrity in the face of unlawful  actions by the
			 Government of the Russian Federation.4.Sanctions relating to the defense and energy sectors of the Russian Federation(a)Sanctions relating to the defense sector(1)RosoboronexportExcept as provided in subsection (d), not later than 30 days after the date of the enactment of
			 this Act, the President shall impose 3 or more of the sanctions described
			 in subsection (c) with respect to Rosoboronexport.(2)Russian producers, transferors, or brokers of defense articlesExcept as provided in subsection (d), on and after the date that is 45 days after the date of the
			 enactment of
			 this Act, the President shall impose 3 or more
			 of the sanctions described
			 in subsection (c) with respect to a foreign person the President
			 determines—(A)is an entity—(i)owned or controlled by the Government of the Russian Federation or owned or controlled by
			 nationals of the Russian
			 Federation; and(ii)that—(I)knowingly manufactures or sells defense articles transferred into Syria or into the territory of a
			 specified
			 country without the consent of the internationally
			 recognized government of that country;(II)transfers defense articles into Syria or into the territory of a specified country without the
			 consent of the internationally
			 recognized government of that country;
			 or(III)brokers or otherwise assists in the transfer of defense articles into Syria or into the territory
			 of a specified country without the consent of the internationally
			 recognized government of that country; or(B)knowingly, on or after the date of the enactment of this Act, assists, sponsors, or provides
			 financial, material, or technological support for, or goods or services to
			 or in support of, an entity described in subparagraph (A) with respect to
			 an activity described in clause (ii) of that subparagraph.(3)Specified country defined(A)In generalIn this subsection, the term specified country means—(i)Ukraine, Georgia, and Moldova; and(ii)any other country designated by the President as a country of significant concern for purposes of
			 this subsection, such as Poland, Lithuania, Latvia, Estonia, and the
			 Central Asia republics.(B)Notice to congressThe President shall notify the appropriate congressional committees in writing not later than 15
			 days before—(i)designating a country as a country of significant concern under subparagraph (A)(ii); or(ii)terminating a designation under that subparagraph, including the termination of any such
			 designation pursuant to  subsection (h).(b)Sanctions related to the energy sector(1)Development of special Russian crude oil projectsExcept as provided in subsection (d), on and after the date that is 45 days after the date of the
			 enactment of
			 this Act, the President may impose 3 or more
			 of the sanctions described
			 in subsection (c) with respect to a foreign person if the President
			 determines
			 that the foreign person knowingly makes a significant investment in a
			 special
			 Russian crude oil project.(2)Authorization for extension of licensing limitations on certain equipmentThe President, through the Bureau of Industry and Security of the Department of Commerce or the
			 Office of Foreign Assets Control of the Department of the Treasury, as
			 appropriate, may impose additional licensing requirements for or other
			 restrictions on the export or reexport of items for use in the energy
			 sector of the Russian Federation, including equipment used for tertiary
			 oil recovery.(3)Contingent sanction relating to GazpromIf the President determines that Gazprom is withholding significant natural gas supplies from
			 member countries of the North Atlantic Treaty Organization, or further
			 withholds significant natural gas supplies from countries such as Ukraine,
			 Georgia, or Moldova, the President shall, not later than 45 days after
			 making that determination, impose the sanction described in subsection
			 (c)(7) and at least one additional sanction described in subsection (c)
			 with respect to Gazprom.(c)Sanctions describedThe sanctions the President may impose with respect to a foreign person under subsection (a) or (b)
			 are the following:(1)Export-import bank assistanceThe President may direct the Export-Import Bank of the United States not to approve the issuance of
			 any guarantee, insurance, extension of credit, or participation in the
			 extension of credit in connection with the export of any goods or services
			 to the foreign person.(2)Procurement sanctionThe President may prohibit the head of any executive agency (as defined in section 133 of title 41,
			 United States Code) from entering into any contract for the procurement of
			 any goods or services from the foreign person.(3)Arms export prohibitionThe President may prohibit the exportation or provision by sale, lease or loan, grant, or other
			 means, directly or indirectly, of any defense article or defense service
			 to the foreign person and the issuance of any license or other approval to
			 the foreign person under section 38 of the Arms Export Control Act (22
			 U.S.C. 2778).(4)Dual-use export prohibitionThe President may prohibit the issuance of any license and suspend any license for the transfer to
			 the foreign person of any item the export of which is controlled under the
			 Export Administration Act of 1979 (50 U.S.C. App. 2401 et seq.) (as in
			 effect pursuant to the International Emergency Economic Powers Act (50
			 U.S.C. 1701 et seq.)) or the Export Administration Regulations under
			 subchapter C of chapter VII of title 15, Code of Federal Regulations.(5)Property transactionsThe President may, pursuant to such regulations as the President may prescribe, prohibit any person
			 from—(A)acquiring, holding, withholding, using, transferring, withdrawing, transporting, or exporting any
			 property that is subject to the jurisdiction of the United States and with
			 respect to which the foreign person has any interest;(B)dealing in or exercising any right, power, or privilege with respect to such property; or(C)conducting any transaction involving such property.(6)Banking transactionsThe President may, pursuant to such regulations as the President may prescribe, prohibit any
			 transfers of credit or payments between financial institutions or by,
			 through, or to any financial institution, to the extent that such
			 transfers or payments are subject to the jurisdiction of the United States
			 and involve any interest of the foreign person.(7)Prohibition on investment in equity or debt of sanctioned personThe President may, pursuant to such regulations as the President may prescribe, prohibit any United
			 States person from transacting in, providing financing for, or otherwise
			 dealing in—(A)debt—(i)of longer than 30 days’ maturity of a foreign person with respect to which sanctions are imposed
			 under subsection (a) or of longer than 90 days’ maturity of a foreign
			 person with respect to which sanctions are imposed under subsection (b);
			 and(ii)issued on or after the date on which such sanctions are imposed with respect to the foreign person;
			 or(B)equity of the foreign person issued on or after that date.(8)Exclusion from the United States and revocation of visa or other documentationIn the case of a foreign person who is an individual, the President may direct the Secretary of
			 State to deny a visa to, and the Secretary of Homeland Security to exclude
			 from the United States, the foreign person, subject to regulatory
			 exceptions to permit the United States to comply with the Agreement
			 regarding the Headquarters of the United Nations, signed at Lake Success
			 June 26, 1947, and entered into force November 21, 1947, between the
			 United Nations and the United States, or other applicable international
			 obligations.(9)Sanctions on principal executive officersIn the case of a foreign person that is an entity, the President may impose on the principal
			 executive officer or officers of the foreign person, or on individuals
			 performing similar functions and with similar authorities as such officer
			 or officers, any of the sanctions described in this subsection applicable
			 to individuals.(d)Exceptions(1)Importation of goods(A)In generalThe authority to block and prohibit all transactions in all property and interests in property
			 under subsection (c)(5) shall not include the authority to impose
			 sanctions on the importation of goods.(B)Good definedIn this paragraph, the term good has the meaning given that term in section 16 of the Export Administration Act of 1979 (50 U.S.C.
			 App. 2415) (as continued in effect pursuant to the International Emergency
			 Economic Powers Act (50 U.S.C. 1701 et seq.)).(2)Additional exceptionsThe President shall not be required to apply or maintain the sanctions under subsection (a) or (b)—(A)in the case of procurement of defense articles or defense services under existing contracts,
			 subcontracts, or other business agreements, including ancillary or
			 incidental contracts for goods, or for services or funding (including
			 necessary financial services) associated with such goods, as necessary to
			 give effect to such contracts, subcontracts, or other business agreements,
			 and the exercise of options for production
			 quantities to satisfy requirements essential to the national security of
			 the United States—(i)if the President determines in writing that—(I)the foreign person to which the sanctions would otherwise be
			 applied is a sole source supplier of the defense articles or services;(II)the defense articles or services are essential;(III)alternative
			 sources are not readily or reasonably available; and(IV)the national interests of the United States
			 would be adversely affected by the application or maintenance of such
			 sanctions;
			 or(ii)if the President determines in writing that—(I)such articles or services are essential to the national
			 security under defense coproduction agreements; and(II)the national interests of the United States
			 would be adversely affected by the application or maintenance of such
			 sanctions;(B)in the case of procurement, to eligible products, as defined in section 308(4) of the Trade
			 Agreements Act of 1979 (19 U.S.C. 2518(4)), of any foreign country or
			 instrumentality designated under section 301(b)(1) of that Act (19 U.S.C.
			 2511(b)(1));(C)to products, technology, or services provided under contracts, subcontracts, or other business
			 agreements (including ancillary or incidental contracts for goods, or for
			 services or funding (including necessary financial services) associated
			 with such goods, as necessary to give effect to such contracts,
			 subcontracts, or other business agreements) entered into before the date
			 on which
			 the President publishes in the Federal Register the name of the foreign
			 person
			 with respect to which the sanctions are to be imposed;(D)to—(i)spare parts that are essential to United States products or production;(ii)component parts, but not finished products, essential to United States products or production; or(iii)routine servicing and maintenance of United States products, to the extent that alternative sources
			 are not readily or reasonably available;(E)to information and technology essential to United States products or production; or(F)to food, medicine, medical devices, or agricultural commodities (as those terms are defined in
			 section 101 of the Comprehensive Iran Sanctions, Accountability, and
			 Divestment Act of 2010 (22 U.S.C. 8511)).(e)National security waiver(1)In generalThe President may waive the application of sanctions under subsection (a) or (b) with respect to a
			 foreign person if the President—(A)determines that the waiver is in the national security interest of the United States; and(B)submits to the appropriate congressional committees a report on the determination and the reasons
			 for the determination.(2)Form of reportThe report required by paragraph (1)(B) shall be submitted in unclassified form, but may include a
			 classified annex.(f)Transaction-specific national security waiver(1)In generalThe President may waive the application of sanctions under subsection (a) or (b) with respect to a
			 specific transaction if the President—(A)determines that the transaction is in the national security interest of the United States;
			 and(B)submits to the appropriate congressional committees a detailed report on the determination and the
			 specific reasons for the determination that a waiver with respect to the
			 transaction is necessary and appropriate.(2)Form of reportThe report required by paragraph (1)(B) shall be submitted in unclassified form, but may include a
			 classified annex.(g)Implementation; penalties(1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International
			 Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out the
			 purposes of this section.(2)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency
			 Economic Powers Act (50 U.S.C. 1705) shall apply to a person that
			 violates, attempts to violate, or conspires to violate, or causes a
			 violation of, subsection (a) or (b) of this section, or an order or
			 regulation prescribed under either such subsection, to the same extent
			 that such penalties apply to a person that commits an unlawful act
			 described in section 206(a) of the International Emergency Economic Powers
			 Act.(h)Termination(1)In generalExcept as provided in paragraph (2), this section, and sanctions imposed under this section, shall
			 terminate on the date on which the
			 President submits to the appropriate congressional committees a
			 certification that the Government of the Russian Federation has ceased
			 ordering, controlling, or otherwise directing, supporting, or financing,
			 significant acts intended to undermine the peace, security, stability,
			 sovereignty, or territorial integrity of Ukraine, including through an
			 agreement between the appropriate parties.(2)Applicability with respect to SyriaThe termination date under paragraph (1) shall not apply with respect to the provisions of
			 subsection (a) relating to the transfer of defense articles into Syria or
			 sanctions imposed pursuant to such provisions.5.Sanctions on Russian and other foreign financial institutions(a)Facilitation of certain defense- and energy-related transactionsThe President may impose the sanction described in subsection (c) with respect to a foreign
			 financial institution that the President determines knowingly engages, on
			 or after
			 the date of the enactment of this Act, in significant transactions
			 involving activities described in subparagraph (A)(ii) or (B) of section
			 4(a)(2) or paragraph (1) or (3)
			 of section 4(b) for persons with respect to which sanctions are imposed
			 under
			 section 4.(b)Facilitation of financial transactions on behalf of specially designated nationalsThe President may impose the sanction described in subsection (c) with respect to a foreign
			 financial institution if the President determines that the foreign
			 financial institution has, on or after the date that is 180 days after the
			 date of the enactment of this Act, knowingly facilitated a significant
			 financial transaction on behalf of any Russian person included on the list
			 of specially designated nationals and blocked persons maintained by the
			 Office of Foreign Assets Control of the Department of the Treasury,
			 pursuant to—(1)this Act;(2)Executive Order 13660 (79 Fed. Reg. 13,493), 13661 (79 Fed. Reg. 15,535), or 13662 (79 Fed. Reg.
			 16,169); or(3)any other executive order addressing the crisis in Ukraine.(c)Sanction describedThe sanction described in this subsection is, with respect to a foreign financial institution, a
			 prohibition on the opening, and a prohibition or the imposition of strict
			 conditions on the maintaining, in the United States of a correspondent
			 account or a payable-through account by the foreign financial institution.(d)National security waiverThe President may waive the application of sanctions under this section with respect to a foreign
			 financial institution if the President—(1)determines that the waiver is in the national security interest of the United States; and(2)submits to the appropriate congressional committees a report on the determination and the reasons
			 for the determination.(e)Implementation; penalties(1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International
			 Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out the
			 purposes of this section.(2)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency
			 Economic Powers Act (50 U.S.C. 1705) shall apply to a person that
			 violates, attempts to violate, or conspires to violate, or causes a
			 violation of, subsection (a) or (b) of this section, or an order or
			 regulation prescribed under either such subsection, to the same extent
			 that such penalties apply to a person that commits an unlawful act
			 described in section 206(a) of the International Emergency Economic Powers
			 Act.(f)TerminationThis section, and sanctions imposed under this section, shall terminate on the date on which the
			 President submits to the appropriate congressional committees the
			 certification described in section 4(h).6.Increased military assistance for the Government of Ukraine(a)In generalThe President is authorized to provide defense articles, defense services, and training to
			 the Government of Ukraine for the purpose of countering offensive weapons
			 and reestablishing the sovereignty and territorial integrity of Ukraine,
			 including anti-tank and anti-armor weapons, crew weapons and ammunition,
			 counter-artillery radars to
			 identify and target artillery batteries, fire control, range finder, and
			 optical and guidance and control equipment, tactical troop-operated
			 surveillance drones, and secure command and communications equipment,
			 pursuant to the provisions of the Arms Export Control Act (22 U.S.C. 2751
			 et seq.), the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), and
			 other relevant provisions of law.(b)Report requiredNot later than 60 days after the date of the enactment of this Act, the President shall submit a
			 report detailing the anticipated
			 defense articles, defense services, and training to be provided pursuant
			 to this section and a timeline  for the provision of such defense
			 articles, defense services, and training, to—(1)the Committee on Foreign Relations,   the
			 Committee on Appropriations, and the Committee on Armed Services of the
			 Senate; and(2)the Committee on Foreign Affairs, the Committee on Appropriations, and the Committee on Armed
			 Services   of the House of Representatives.(c)Authorization of appropriations(1)In generalThere are authorized to be appropriated to the Secretary of State $100,000,000 for fiscal year
			 2015, $125,000,000 for fiscal year 2016, and $125,000,000 for fiscal year
			 2017 to carry out activities under this section.(2)Availability of amountsAmounts authorized to be appropriated pursuant to paragraph (1) shall remain available for
			 obligation and expenditure through the end of fiscal year 2018.(d)Authority for the use of fundsThe funds made available pursuant to subsection (c) for provision of defense articles, defense
			 services, and training may be used to procure such articles, services, and
			 training from the United States Government or other appropriate sources.(e)Protection of civiliansIt is the sense of Congress that the Government of Ukraine should take all appropriate steps to
			 protect civilians.7.Expanded nonmilitary assistance for Ukraine(a)Assistance to internally displaced people in Ukraine(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall
			 submit a plan, including actions by the United States
			 Government, other governments, and international organizations, to meet
			 the need for protection of and assistance for internally displaced persons
			 in Ukraine, to—(A)the Committee on Foreign Relations,  the Committee on Appropriations, and the Committee on Energy
			 and Natural Resources of the Senate; and(B)the Committee on Foreign Affairs,  the Committee on Appropriations, and the Committee on Energy and
			 Commerce of the House of
			 Representatives.(2)ElementsThe plan required by paragraph (1) should include, as appropriate, activities in support of—(A)helping to establish a functional and adequately resourced central registration system in Ukraine
			 that can ensure coordination of efforts to provide assistance to
			 internally displaced persons in different regions;(B)encouraging adoption of legislation in Ukraine that protects internally displaced persons from
			 discrimination based on their status and provides simplified procedures
			 for obtaining the new residency registration or other official
			 documentation that is a prerequisite to receiving appropriate social
			 payments under the laws of Ukraine, such as pensions and disability,
			 child, and unemployment benefits; and(C)helping to ensure that information is available to internally displaced persons about—(i)government agencies and independent groups that can provide assistance to such persons in various
			 regions; and(ii)evacuation assistance available to persons seeking to flee armed conflict areas.(3)Assistance through international organizationsThe President shall  instruct the United States permanent representative or executive director, as
			 the case may be, to the relevant United Nations voluntary agencies,
			 including the United Nations High Commissioner for Refugees and the United
			 Nations Office for the Coordination of Humanitarian Affairs, and other
			 appropriate international organizations, to use the voice and vote of the
			 United States to support appropriate assistance for internally displaced
			 persons in Ukraine.(b)Assistance to the defense sector of UkraineThe Secretary of State and the Secretary of Defense should assist entities in the defense sector of
			 Ukraine to reorient exports away from customers in the Russian Federation
			 and to find appropriate alternative markets for those entities in the
			 defense sector of Ukraine that have already significantly reduced exports
			 to and cooperation with entities in the defense sector of the Russian
			 Federation.(c)Assistance To address the energy crisis in Ukraine(1)Emergency energy assistance(A)Plan requiredThe Secretary of State and the Secretary of Energy, in collaboration with the Administrator of the
			 United States Agency for International Development and the Administrator
			 of the Federal Emergency Management Agency, shall work with officials of
			 the Government of Ukraine to develop a short-term emergency energy
			 assistance plan designed to help Ukraine address the potentially severe
			 short-term heating fuel and electricity shortages facing Ukraine in
			 2014 and 2015.(B)ElementsThe plan required by subparagraph (A) should include strategies to address heating fuel and
			 electricity shortages in Ukraine, including, as appropriate—(i)the acquisition of short-term, emergency fuel supplies;(ii)the repair or replacement of infrastructure that could impede the transmission of electricity or
			 transportation of fuel;(iii)the prioritization of the transportation of fuel supplies to the areas where such supplies are
			 needed most;(iv)streamlining emergency communications throughout national, regional, and local governments to
			 manage the potential energy crisis resulting from heating fuel and
			 electricity shortages;(v)forming a crisis management team within the Government of Ukraine to specifically address the
			 potential crisis, including ensuring coordination of the team’s efforts
			 with the efforts of outside governmental and nongovernmental entities
			 providing
			 assistance to address the potential crisis; and(vi)developing a public outreach strategy to facilitate preparation by the population and communication
			 with the population in the event of a crisis.(C)AssistanceThe Secretary of State, the Secretary of Energy, and the Administrator of the United States Agency
			 for International Development are authorized to provide assistance in
			 support of, and to invest in short-term solutions for, enabling Ukraine to
			 secure the energy safety of the people of Ukraine during 2014 and 2015,
			 including through—(i)procurement and transport of emergency fuel supplies, including reverse pipeline flows from Europe;(ii)provision of technical assistance for crisis planning, crisis response, and public outreach;(iii)repair of infrastructure to enable the transport of fuel supplies;(iv)repair of power generating or power transmission equipment or facilities;(v)procurement and installation of compressors or other appropriate equipment to enhance short-term
			 natural gas production;(vi)procurement of mobile electricity generation units;(vii)conversion of natural gas heating facilities to run on other fuels, including alternative energy
			 sources; and(viii)provision of emergency weatherization and winterization materials and supplies.(2)Reduction of Ukraine’s reliance on energy imports(A)Plans requiredThe Secretary of State, in collaboration with the Secretary of Energy and the Administrator of the
			 United States Agency for International Development, shall work with
			 officials of the Government of Ukraine to develop medium- and long-term
			 plans to increase energy production and efficiency to increase energy
			 security by helping Ukraine reduce its dependence on natural gas imported
			 from the Russian Federation.(B)ElementsThe medium- and long-term plans required by subparagraph (A) should include strategies, as
			 appropriate, to—(i)improve corporate governance and unbundling of state-owned oil and gas sector firms;(ii)increase production from natural gas
			 fields and from other sources, including renewable energy;(iii)license new oil and gas blocks transparently and competitively;(iv)modernize oil and gas upstream infrastructure; and(v)improve energy efficiency.(C)PrioritizationThe Secretary of State, the Administrator of the United States Agency for International
			 Development, and the Secretary of Energy should, during fiscal years 2015
			 through 2018, work with other donors, including multilateral agencies and
			 nongovernmental organizations, to prioritize, to the extent practicable
			 and as appropriate, the provision of assistance from such donors to help
			 Ukraine to improve energy efficiency, increase energy supplies produced in
			 Ukraine, and reduce reliance on energy imports from the Russian
			 Federation, including natural gas.(D)Authorization of appropriationsThere are authorized to be appropriated $50,000,000 in the aggregate for fiscal years 2016 through
			 2018 to carry out activities under this paragraph.(3)Support from the overseas private investment corporationThe Overseas Private Investment Corporation shall—(A)prioritize, to the extent practicable, support for investments to help increase energy efficiency,
			 develop domestic oil and natural gas reserves, improve and repair
			 electricity infrastructure, and develop renewable and other sources of
			 energy in Ukraine; and(B)implement procedures for expedited review and, as appropriate, approval, of applications by
			 eligible investors (as defined in section 238 of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2198)) for loans, loan guarantees, and insurance
			 for such investments.(4)Support by the world bank group and the european bank for reconstruction and developmentThe President shall, to the extent practicable and as appropriate, direct the United States
			 Executive Directors of the World Bank Group and the European Bank for
			 Reconstruction and Development to use the voice, vote, and influence of
			 the United States to encourage the World Bank Group and the European Bank
			 for Reconstruction and Development and other international financial
			 institutions—(A)to invest in, and increase their efforts to promote investment in, projects to improve energy
			 efficiency, improve and repair electricity infrastructure, develop
			 domestic oil and natural gas reserves, and develop renewable and other
			 sources of energy in Ukraine; and(B)to stimulate private investment in such projects.(d)Assistance to civil society in ukraine(1)In generalThe Secretary of State and the Administrator of the United States Agency for International
			 Development shall, directly or through nongovernmental or international
			 organizations, such as the Organization for Security and Co-operation in
			 Europe, the National
			 Endowment for Democracy, and related organizations—(A)strengthen the organizational and operational capacity of democratic civil society in Ukraine;(B)support the efforts of independent media outlets to broadcast, distribute, and share information in
			 all regions of Ukraine;(C)counter corruption and improve transparency and accountability of institutions that are part of the
			 Government of Ukraine; and(D)provide support for democratic organizing and election monitoring in Ukraine.(2)Strategy requiredNot later than 60 days after the date of the enactment of this Act, the President shall submit a
			 strategy  to carry out the
			 activities described in paragraph (1) to—(A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of 
			 Representatives.(3)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of State $20,000,000 for fiscal year 2016
			 to carry out this subsection.(4)Transparency requirementsAny assistance provided pursuant to this subsection shall be conducted in as transparent of a
			 manner as possible, consistent with the nature and goals of this
			 subsection.  The President shall provide a briefing on the activities
			 funded by this subsection at the request of the committees specified in
			 paragraph (2).8.Expanded broadcasting in countries of the former Soviet Union(a)In generalNot later than 90 days after the date of the enactment of this Act, the Chairman of the
			 Broadcasting Board of Governors shall submit to Congress a plan, including
			 a cost estimate, for
			 immediately and substantially increasing, and maintaining through fiscal
			 year 2017, the quantity of Russian-language broadcasting into the
			 countries of the former Soviet Union funded by the United States in order
			 to counter Russian Federation propaganda.(b)Prioritization of broadcasting into Ukraine, Georgia, and MoldovaThe plan required by subsection (a) shall prioritize broadcasting into Ukraine, Georgia, and
			 Moldova by the Voice of America and Radio Free Europe/Radio Liberty.(c)Additional prioritiesIn developing the plan required by subsection (a), the Chairman shall consider—(1)near-term increases in Russian-language broadcasting for countries of the former Soviet Union
			 (other than the countries specified in subsection (b)), including Latvia,
			 Lithuania, and Estonia; and(2)increases in broadcasting in other critical languages, including Ukrainian and Romanian languages.(d)Broadcasting definedIn this section, the term broadcasting means the distribution of media content via radio broadcasting, television broadcasting,
			 and Internet-based platforms, among other platforms.(e)Authorization of appropriations(1)In generalThere are authorized to be appropriated to the Broadcasting Board of Governors $10,000,000 for each
			 of fiscal years 2016
			 through 2018  to carry out activities under this section.(2)Supplement not supplantAmounts authorized to be appropriated pursuant to paragraph (1) shall supplement and not supplant
			 other amounts made available for activities described in
			 this section.9.Support for Russian democracy and civil society organizations(a)In generalThe Secretary of State shall, directly or through nongovernmental or international organizations,
			 such as the
			 Organization for Security and Co-operation in Europe, the National
			 Endowment for Democracy, and related organizations—(1)improve democratic governance, transparency,  accountability, rule of law, and anti-corruption
			 efforts in the  Russian Federation;(2)strengthen democratic institutions and political and civil society organizations in the Russian
			 Federation;(3)expand uncensored Internet access in the Russian Federation; and(4)expand free and unfettered access to independent media of all kinds in the Russian Federation,
			 including through increasing United  States Government-supported
			 broadcasting activities, and assist with the protection of journalists
			 and civil society  activists who have been targeted for free speech
			 activities.(b)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of State $20,000,000 for each of fiscal 
			 years 2016 through 2018 to carry out the activities set forth in 
			 subsection (a).(c)Strategy requirementNot later than 60 days after the date of the enactment of this Act, the President shall submit a
			 strategy to carry out the 
			 activities set forth in subsection (a) to—(1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of 
			 Representatives.(d)Transparency requirementsAny assistance provided pursuant to this section shall be conducted in as transparent of a manner
			 as possible, consistent with the nature and goals of this section.  The
			 President shall provide a briefing on the activities funded by this
			 section at the request of the committees specified in subsection (c).10.Report on non-compliance by the Russian Federation of its obligations under the INF Treaty(a)FindingsCongress makes the following findings:(1)The Russian Federation is in violation of its obligations under the Treaty between the United
			 States of  America and the Union of Soviet Socialist Republics on the 
			 Elimination of Their Intermediate-Range and Shorter-Range  Missiles,
			 signed at Washington December 8,  1987, and entered into force
			 June 1, 1988
			 (commonly referred to as the Intermediate-Range  Nuclear Forces
			 Treaty or INF Treaty).(2)This behavior poses a threat to the United States, its deployed forces, and its allies.(b)Sense of CongressIt is the sense of Congress that—(1)the President should hold the Russian Federation accountable for being in violation of its
			 obligations  under the INF Treaty; and(2)the President should demand the Russian Federation completely and verifiably eliminate the military
			 systems that  constitute the violation of its obligations under the
			 INF  Treaty.(c)Report(1)In generalNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter,
			 the President shall submit to the committees specified in subsection (d) 
			 a
			 report that includes the following elements:(A)A description of the status of the President's efforts, in cooperation with United States allies,
			 to hold the Russian Federation  accountable for being in violation
			 of its obligations  under the INF Treaty and obtain the complete and
			 verifiable  elimination of its military systems that constitute the 
			 violation of its obligations under the INF Treaty.(B)The President's assessment as to whether it remains in the national security interests of the
			 United States to remain  a party to the INF Treaty, and other related
			 treaties and  agreements, while the Russian Federation is in violation  of
			 its obligations under the INF Treaty.(C)Notification of any deployment by the Russian Federation of  a ground launched ballistic or cruise
			 missile system with a range of between 500 and 5,500 kilometers.(D)A plan developed by the Secretary of State, in consultation with the Director of National
			 Intelligence and the Defense Threat Reduction Agency (DTRA), to  verify
			 that the Russian Federation has fully and completely dismantled any ground
			 launched cruise
			 missiles or ballistic missiles with a range of between 500 and 5,500
			 kilometers, including	details on facilities that inspectors need access
			 to, people inspectors need to talk with, how often inspectors need the
			 accesses for, and how much the verification regime would cost.(2)FormThe report required under paragraph (1) shall be submitted in unclassified form but may contain a
			 classified annex.(d)Committees specifiedThe committees specified in this subsection are—(1)the Committee on Foreign Relations, the Committee on Armed Services,  and the Select Committee on
			 Intelligence of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Armed Services,  and the Permanent Select
			 Committee on Intelligence of the House of  Representatives.11.Rule of constructionNothing in this Act or an amendment made by this Act shall be construed as an authorization for the
			 use of military force.Passed the Senate December 11, 2014.Secretary